DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt and entry of Applicants’ reply filed on April 21, 2022 is acknowledged.  Claims 16, 19, 23-24, and 30-32 are amended, Claims 17-18, 20, and 22 are canceled, and Claims 33-35 are new.  Thus, Claims 16, 19, 21, and 23-36 are pending and are further examined on the merits in the U.S. National stage application. 

Claim Interpretation
The specification does not explicitly describe which of the two rotors (4, 5, Fig. 1 of the specification) are the first rotor and the second rotor.  For examination purposes the female rotor (5, Fig. 1) driven by the drive gears (9 and 10) via the electric motor (12) is interpreted as the first rotor and the male rotor (4) is interpreted as the second rotor as recited in independent Claim 16, lines 1 and 2).    

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
			a single mounted driving gear for driving a first rotor (Claim 1, line 4, gear 10 drives another gear 9 which is not the first rotor 4, Fig. 1),
			a single driving gear for driving a second rotor (Claim 1, line 4; no drawing shows a single driving gear for driving a second rotor (male rotor 5, Fig. 1)) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
The claims are objected to because of the following informalities:  
		The limitations of Claim 36 are identical to the limitations previously recited in Claim 33 from which Claim 36 depends (to overcome this rejection, Claim 36 can be canceled), and  	
		“the first rotor, or” and “second rotor, also” (Claim 28, lines 2 and 3) should be ‘the first rotor [[,]] or’ and “second rotor [[,]] also’.
	Appropriate correction is required.

Claim Rejections – 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 27-29, and 31-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


In Regard to Claims 19 and 29
	Claim 19 recites the elements “the one or two driving gears” (Claim 19, line 2 and Claim 29, line 3) and “the sychronisation gear” (Claim 19, line 2).  There is insufficient antecedent basis for each of these limitations in these claims.   

In Regard to Claim 27
	Claim 27 recites the element “the driving gears” (Claim 27, line 2).    There is insufficient antecedent basis for this limitation in the claim.  

In Regard to Claim 31
	Claims 31 depends from Claim 22, now canceled.  For purposes of examination, Claim 31 will be interpreted as being dependent on Claim 16.  Claim 31 recites the element “the region” and “the gear hub” (Claim 31, lines 2 and 3).  There is insufficient antecedent basis for each of these limitations in the claim.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 21, 23, 25, 27-28, 31-34, and 36 are rejected, as best understood in relation to the 35 U.S.C. 112 issues above, under 35 U.S.C. 103 as being unpatentable over US2012/0257997 (Morita et al.; published on October 11, 2012) (MORITA) in view of US3371549 (Schrempp; issued on September 8, 1966) (SCHREMPP).
	In reference to Claim 16, MORITA teaches:  
		A screw compressor (includes compressor body 1, title, Abstract, ¶ 0016, lines 1 and 2, Figs. 1 and 2) comprising a first rotor (male rotor 14A, ¶ 0019, lines 1 and 2) and a second rotor (female rotor 14A, ¶ 0019, lines 1 and 2), each rotor comprising a synchronisation gear (synchronous timing gears 17A and 17B, ¶ 0020, lines 6-9, Fig. 1), 
			said screw compressor (includes compressor body 1) further provided with an electric motor (electric motor 2, ¶ 0017, line 1) and a driving gear (driving gear 12, ¶ 0021, lines 1 and 2, Fig. 1) for driving said first rotor (male rotor 14A), 
			wherein said driving gear (12) is mounted on the electric motor (2). 
MORITA is silent about the mounted driving gear having spokes and features associated therewith.  
SCHREMPP teaches a rotary driving elements (title, col. 1, lines 10-16, Figs. 1-3) used in “mechanical motion transmission” (col. 1, lines 33-36) that includes the driving gear (gear 10, col. 2, lines 65) is provided with spokes (radially extending ribs 16(s), col. 2, lines 66 and 67) between a rim (rim 14, col. 2, line 66) supporting a gear mesh (includes teeth 20, col. 3, line 1) and a corresponding gear hub (radially outward projecting flange 22, col. 3, line 3), and wherein an area of a region (the area of the space where reference numeral 16 is located in Fig. 1) defined within the rim (14), the gear hub (22) and two adjacent spokes (adjacent 16(s)) is relative to a surface area of one of the spokes (area of one 16) as viewed along an axis of the driving gear (12).  So while SCHREMPP teaches the elements of the spokes and the region, SCHREMPP does not explicitly call out that the area of the region is more than three times a surface area of one of the spokes.  A person of ordinary skill in the art (PHOSITA) would understand, however, that the number of spokes needed for the driving gear and the sizing of the corresponding region can be realized dependent on the structural requirements/loading of the driving wheel such that the driving gear can be further constructed so that an area of a region defined within the rim, the gear hub and two adjacent spokes is more than three times a surface area of one of the spokes as viewed along an axis of the driving gear (for example, if driving gear 10 is constructed where every other rib 16 is removed, the relative area of the region/relative surface area of one spoke can have the recited areas relationship (MPEP 2104.04, IV, A).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the spoked driving gear teachings of SCHREMPP and further construct the gears and further size of the area of the region/one spoke so that an area of a region defined within the rim, the gear hub and two adjacent spokes is more than three times a surface area of one of the spokes as viewed along an axis of the driving gear and incorporate this driving gear to replace the mounted driving gear in MORITA’s compressor for the benefit of having driving gear that is highly resistant to torsional deformation when under driving load (col. 2, lines 47 and 48).  
	In reference to Claim 33, MORITA teaches:  
		A screw compressor (includes compressor body 1, title, Abstract, ¶ 0016, lines 1 and 2, Figs. 1 and 2) comprising: 
			a first rotor (male rotor 14A, ¶ 0019, lines 1 and 2) having a first synchronisation gear (synchronous timing gear 17A, ¶ 0020, lines 6-9, Fig. 1), and 
			a second rotor (female rotor 14A, ¶ 0019, lines 1 and 2) having a second synchronisation gear (synchronous timing gear 17B, ¶ 0020, lines 6-9, Fig. 1), 
			an electric motor (electric motor 2, ¶ 0017, line 1), and 
			at least one driving gear (drive gear 12 and driven gear 18, ¶ 0021, line 2) for driving said first rotor (14A).  				
MORITA is silent about the mounted driving gear having spokes and features associated therewith.  
SCHREMPP teaches a rotary driving elements (title, col. 1, lines 10-16, Figs. 1-3) used in “mechanical motion transmission” (col. 1, lines 33-36) that includes the driving gear (gear 10, col. 2, lines 65) is provided with spokes (radially extending ribs 16(s), col. 2, lines 66 and 67) between a rim (rim 14, col. 2, line 66) supporting a gear mesh (includes teeth 20, col. 3, line 1) and a corresponding gear hub (radially outward projecting flange 22, col. 3, line 3), and wherein an area of a region (the area of the space where reference numeral 16 is located in Fig. 1) defined within the rim (14), the gear hub (22) and two adjacent spokes (adjacent 16(s)) is relative to a surface area of one of the spokes (area of one 16) as viewed along an axis of the driving gear (12).  So while SCHREMPP teaches the elements of the spokes and the region, SCHREMPP does not explicitly call out that the area of the region is more than three times a surface area of one of the spokes.  The PHOSITA would understand, however, that the number of spokes needed for the driving gear and the sizing of the corresponding region can be realized dependent on the structural requirements/loading of the driving wheel such that the driving gear can be further constructed so that an area of a region defined within the rim, the gear hub and two adjacent spokes is more than three times a surface area of one of the spokes as viewed along an axis of the driving gear (for example, if driving gear 10 is constructed where every other rib 16 is removed, the relative area of the region/relative surface area of one spoke can have the recited areas relationship (MPEP 2104.04, IV, A).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the spoked driving gear teachings of SCHREMPP and further construct the gears and further size of the area of the region/one spoke so that an area of a region defined within the rim, the gear hub and two adjacent spokes is more than three times a surface area of one of the spokes as viewed along an axis of the driving gear and incorporate this driving gear to replace the mounted driving gear in MORITA’s compressor for the benefit of having driving gear that is highly resistant to torsional deformation when under driving load (col. 2, lines 47 and 48).  
	In reference to Claim 21, MORITA does not teach a driving gear with spokes.  
SCHREMPP teaches a rotary driving elements (title, col. 1, lines 10-16, Figs. 1-3) used in “mechanical motion transmission” (col. 1, lines 33-36) that includes the driving gear (gear 10, col. 2, lines 65) is provided with spokes (radially extending ribs 16(s), col. 2, lines 66 and 67) that are beam-shaped (have a rectangular shape like a beam when viewing Fig. 1) and have a constant cross-section (thickness of 16 is a constant, Fig. 2).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the spoked driving gear teachings of SCHREMPP and further construct the gears to have a beam-shape and constant cross-section and incorporate these features to replace the driving gear in MORITA’s compressor for the benefit of having driving gear that is highly resistant to torsional deformation when under driving load (col. 2, lines 47 and 48).  
	In reference to Claim 23, MORITA teaches a mounted driving gear, but is silent about the mounted driving gear being made out of one piece of material.  SCHREMPP teaches a rotary driving elements (title, col. 1, lines 10-16, Figs. 1-3) used in “mechanical motion transmission” (col. 1, lines 33-36) that includes the driving gear (gear 10, col. 2, lines 65) is provided with spokes (radially extending ribs 16(s), col. 2, lines 66 and 67) that is made out of one piece of material (col. 2, lines 39-42).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the spoked driving gear teachings of SCHREMPP and further construct the gears to have a beam-shape and constant cross-section and incorporate these features to replace the driving gear in MORITA’s compressor for the benefit of having driving gear that is highly resistant to torsional deformation when under driving load (col. 2, lines 47 and 48).  
	In reference to Claim 25, MORITA further teaches there is no elastic coupling between the electric motor (2) and the driven rotors (14A, 15A, Fig. 1). 
	In reference to Claim 27, MORITA and SCHREMPP teach driving gears inherently have a transmission ratio (see the gear teeth as part of the transmission of the driving gears in Fig. 1 of MORITA), however, MORITA and SCHREMPP  do not explicitly teach that the transmission ratio of the driving gears is specifically maximum six. The PHOSITA understands that a transmission unit implies the use of implementing a gearing arrangement for a specific ratio, and that by design choice, the PHOSITA can formulate a geared architecture that yields a transmission ratio of maximum six dependent on the performance requirement(s) needed for the compressor.
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a transmission unit having gear(s) an inherent transmission ratio as taught by MORITA and SCHREMPP and design a specific geared arrangement to yield a transmission ratio of maximum six and incorporate such a feature into the modified compressor of MORITA and SCHREMPP for the benefit of improving the expansion or compression performance of a working fluid of the compressor. 
	In reference to Claim 28, MORITA further teaches the synchronisation gear of the first rotor, or the synchronisation gear of the second rotor, also serves as a driving gear (as the rotors rotate the synchronization gears operate where the synchronisation gear associated with the driving rotor also is a drive gear for the other synchronisation gear, Fig. 1 of MORITA).  
	In reference to Claims 31 and 32 and similarly to Claim 16 above, MORITA and SCHREMPP teach gears/driving gears/spokes as described above and space(s) between the spokes (Fig. 1 of SCHREMPP). While Fig. 1 of SCHREMPP is not a scaled drawing and SCHREMPP does not explicitly call out that a space between the spokes is more than four/five times (Claim 31/Claim 32) a surface of the spokes as viewed along the rotation axis of the gear, the PHOSITA can, by design choice, size the respective surfaces of the spaces/spokes to attain a ratio of the space between the spokes is more than four/five times the surface of the spokes as viewed along the rotation axis of the gear dependent on the requirements of the compressor and its application of need.
	It would be obvious to the PHOSITA before the effective filing date of the invention to have a space between the spokes as taught by MORITA and SCHREMPP and further size the space to be four/five times a surface of the spokes and incorporate this feature into the modified gear of the screw compressor of MORITA and SCHREMPP for at least the benefits of having a robust driving gear construction that is highly resistant to torsional deformation when under driving load (col. 2, lines 47 and 48).
	In reference to Claim 34, MORITA and SCHREMPP the least one driving gear having a largest diameter is the spoked gear (MORITA and SCHREMPP’s largest diameter driving gear is drive gear 12 which can be the spoked gear as taught by SCHREMPP in Fig. 1 of SCHREMPP).  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize the driving gear with spokes as taught by MORITA and SCHREMPP and locate this spoked gear at the location of the driving gear having the largest diameter and incorporate this understanding for the benefit of constructing a robust compressor that is effective to compress a fluid.     
	In reference to Claim 36, the limitations of Claim 36 depend from Claim 33 and are the same limitations previously recited in Claim 33 (Claim 33, last three lines).  As such, these limitations are rejected similarly to those recited in Claim 33 described above. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and SCHREMPP as applied to Claim 16 above, and further in view of US3097359 (Cowles; issued on December 19, 1960) (COWLES).
	In reference to Claim 19, MORITA and SCHREMPP do not explicitly teach that that at least one or two driving gears is specifically a helical gear.  COWLES teaches a compressor where a driving gear is a helical gear (col. 1, lines 70-72).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a drive gear that is a helical gear as taught by COWLES and incorporate this specific kind of helical gearing teeth for the teeth of the modified driving gear of MORITA and SCHREMPP for at least the benefit of providing an improved drive arrangement to efficiently drive the rotors as expressly described by COWLES (col. 1, lines 26-28). 


Claims 24 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over MORITA and SCHREMPP as applied to Claim 16 above, and further in view of US2014/0130782 (Bell et al.; issued on May 15, 2014) (BELL).
	In reference to Claim 24, MORITA and SCHREMPP teach a driving gear being provided with spokes (Fig. 1 of SCHREMPP) between a rim supporting a gear mesh and a corresponding gear hub where the gears with spokes are also made out of a material as described above, however, SCHREMPP is silent about the material being a steel material.  BELL teaches a screw compressor arrangement (screw compressor type supercharger 12, Figs. 3, 5, and 6) that includes rotors (24, 26) and gears (50a, 50b, Fig. 10) that are made out of steel (¶ 0045, lines 7-11).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize driving gears/gears in compressor applications that are made of steel as taught by BELL and alternately form the mounted driving gear of a steel material and incorporate this particular material to make the mounted driving gear in the modified screw compressor of MORITA and SCHREMPP for the benefits of having driving gear(s) with improved heat performance during operation of the compressor while also providing increased service life for the mounted driving gear as expressly described by BELL (¶ 0008, lines 3-6 and ¶ 0045, last three lines).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and SCHREMPP, as applied to Claim 16, and further in view of US6530240 (Kounitz et al.; published on March 11, 2003) (KOUNTZ).
	In reference to Claim 26, MORITA and SCHREMPP teach an electric motor above, however, MORITA and SCHREMPP to not explicitly call out the electric motor is a high-speed motor that can reach a rotational speed of more than 3000 rom. KOUNTZ teaches a system (Abstract, Figs. 1-4) that includes a screw compressor (“screw compressor’, col. 3, line 67 to col. 4, lines 1 and 2, Fig. 2) that has a motor component that is an electric motor (invertor driven electric motor 25, col. 6, line 23, Fig. 2) that is a high-speed motor that can reach a rotational speed of more than 3000 rpm (up to 3600 rpm, col. 3, lines 64-66).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize an electric motor which is a high-speed motor that can reach a rotational speed of more than 3000 rpm as taught by KOUNTZ and incorporate such an electric motor to replace the electric motor in the modified screw compressor of MORITA and SCHREMPP at least for the benefit of providing an motor that is effective to provide improved operating speed control of the screw compressor while utilizing lower cost components as expressly described by KOUNTZ (col. 1, lines 51-54 and col. 2, lines 16-23, and col. 3, lines 60-66). 


Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and SCHREMPP as applied to Claim 16 above, and further in view of US4174643 (Tsukamoto; issued on November 20, 1979) (TSUKAMOTO).
	In reference to Claim 29 and similarly to Claim 16 above, MORITA and SCHREMPP teach a gear with spokes as described above, however, MORITA and SCHREMPP do not teach that the plurality of spaces between the spokes are covered. TSUKAMOTO teaches a gear wheel (title, Abstract, Figs. 1 and 2) provided with spokes (spokes 4, 4, col. 1, line 37) between a rim (rim 2, col. 1, line 36) supporting a gear mesh (via teeth 2i, col. 1, line 36) and a corresponding gear hub (hub 3, col. 1, line 37) where the spaces between the spokes are covered (by a steel plate 6, col. 3, lines 2 and 3).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize spokes of a gear that are covered as taught by TSUKAMOTO and incorporate this feature into the modified screw compressor of MORITA and SCHREMPP for the benefits of providing further robustness to the construction of the gear that also ensures that the dampening material disposed within the gear is protected within the screw compressor environment from contaminant intrusion that ensures the effectiveness of the dampening material is preserved over the service life of the gear/screw compressor.


Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over MORITA and SCHREMPP as applied to Claim 16 above, and further in view of CN202812067U (Jiang et al.; published on March 20, 2013) (JIANG).  
	In reference to Claim 30, MORITA and SCHREMPP teach a gear that has at least one space (Fig. 1 of SCHREMPP) between the spokes is filled with a damping material (filling rubber 6, English Abstract, ¶ 0014 of JIANG).
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize a damping material in at least one space between the spokes as is taught by JIANG and incorporate this feature into the modified compressor of MORITA and SCHREMPP for at least the benefits have a reduced weight of the gear wheel, have reduced radial stress applied to the gear wheel during the gear wheel which reduces undesired damage from occurring to the gear wheel as expressly described by JIANG (¶ 0006 of JIANG).
 
Response to Arguments
Applicants’ claim amendments and arguments in the reply filed on April 21, 2022 have been fully considered and are persuasive to the currently pending claims with respect to: 
		(i) the objections to the drawings,
 		(ii) the objections to the claims, and
		(iii) the previous 35 U.S.C. 112, second paragraph rejections 
which are hereby withdrawn by the Examiner.  

Applicants have amended independent Claim 16 that includes the limitations of dependent Claim 22, now cancelled.  Applicants have asserted that the teachings of JIANG’s spoked gear as applied in the former rejection of Claim 16 is provided in an air compressor which is not germane to the role and position of the spoked gear of a screw compressor driving gear as is now amended in Claim 16 (i.e., Applicants’ have now specifically claimed the spoked gear is the driving gear mounted on the electric motor) that allows Applicants’ screw compressor to prevent the undesired propagation of torsional vibrations within the screw compressor (p. 9 of Applicants’ reply starting in the 3rd full paragragh) has been fully considered and is persuasive.  Thus, the former rejections of Claim 16 based on MORITA (US2012/0257997) and JIANG (CN202812067U) and/or MASCHINENFABRIK (GB1378539) and MORITA and JIANG under 35 U.S.C. 103 have each been withdrawn.  Upon further consideration, independent Claim 16 is now rejected under 35 U.S.C. 103 based on MORITA and SCHREMPP and/or MASCHINENFABRIK and MORITA and SCHREMPP and these rejections are dutifully described above. SCHREMPP teaches a spoked driving gear used in rotary driving or motion transferring elements (col. 1, lines 10-16).   

Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday May 16, 2022

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746